FILED
                              NOT FOR PUBLICATION                           SEP 29 2010

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



EULOGIO MALDONADO-VALLARTA,                       No. 08-72627

               Petitioner,                        Agency No. A098-455-023

  v.
                                                  MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted September 13, 2010 **

Before:        SILVERMAN, CALLAHAN, and N.R. SMITH, Circuit Judges.

       Eulogio Maldonado-Vallarta, a native and citizen of Mexico, petitions pro se

for review of the Board of Immigration Appeals’ (“BIA”) order denying his

motion to reconsider. Our jurisdiction is governed by 8 U.S.C. § 1252. We deny

in part and dismiss in part the petition for review.


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      In his opening brief, Maldonado-Vallarta fails to raise any challenge to the

BIA’s denial of his motion to reconsider. See Martinez-Serrano v. INS, 94 F.3d

1256, 1259-60 (9th Cir. 1996) (issues not specifically raised in an opening brief are

deemed waived).

      We lack jurisdiction to review the BIA’s underlying order dismissing

Maldonado-Vallarta’s appeal from the immigration judge’s decision denying his

cancellation of removal application, because this petition for review is not timely

as to that order. See Singh v. INS, 315 F.3d 1186, 1188 (9th Cir. 2003).

      PETITION FOR REVIEW DENIED in part; DISMISSED in part.




                                          2                                    08-72627